The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “364” has been used to designate both a receiver configured to detect a color change (see figure 5 and paragraphs [0064]-[0065]) and a second end of the beam configured to receive a force exerted by the reaction vessel (see figure 5 and paragraph [0066]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-6, 8-18, 20-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 14 have been amended to require a reaction assembly housing a reaction vessel, a spectroscopy unit and a sensor and further requiring the sensor to comprise “a beam attached to an interior wall of the reaction assembly”.  These phrases do not find basis in the originally filed disclosure.  A search of the instant specification for the words “house”, “housing”, “wall”, “interior” and “exterior” resulted in examiner finding a single occurrence of the word “housing” in instant paragraph [0054”].  In that paragraph a titration system is defined as including a reaction vessel assembly, a titration manifold and an indicator vessel assembly configured within a housing.   However, examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Onofusa (US 5,186,895) in view of Hach (US 4,865,992), Wei (US 2003/0175983), DeGreeve (US 2009/0285721), Bochinski (US 4,025,311 and Martucci (US 5,029,658, newly cited and applied) or Mehus (US 2004/0345284, newly cited and applied).  In the patent Onofusa teaches an automatic analytical apparatus in which a series of operations ranging from the sampling into a treating receptacle, pretreatment, analysis and discharge of a fluid sample to the preparation for the next analysis are repeated automatically in order, wherein the time-dependent variation of the composition is traced successively.  This permits the presence of the composition variation or the course of the composition variation to be confirmed or the composition variation to be controlled, automatically.  The paragraph bridging columns 1-2 teaches that in various reactions, particularly in batch reactions, it is desired to detect frequently the time-dependent variation of the reaction rate and thereby to confirm the progress of the reaction.  Column 3, lines 3-33 teach components of an apparatus for analyzing the composition of a fluid having a time-dependent variation of composition.  The apparatus includes 1) at least one reaction vessel (treating receptacle, R), 2) a quantitative sampling means (P-1, V-1) of a fluid sample in receptacle C-1 into the treating receptacle, 3) a quantitative supply means of each analytical reagent necessary for the analytical operation (P-2,P-3,P-4,V-3,V-4), 4) a pre-treatment means (heater, H) for subjecting the obtained sample to at least one pre-treatment operation selected from the group consisting of heating, cooling, filtration, adsorption and dissolution, 5) a detection means (an oxidation-reduction electrode, ORP in figure 1 or colorimetric or absorptiometric, see column 8, line 48 to column 9, line 40) for detecting the analytical course, 6) a signal conversion means (potentiometer, E) for converting the detected signals, 7)  a discharge means (suction nozzle, N, P-5) for ejecting the liquid contained in the treating receptacle, 8) a means (MICOM) for processing the analytical course detection signals, calculating analytical results, and determining the next analytical conditions, and 9) a control means (PC) for actuating each of the foregoing means in order according to a predetermined rule, by means of which a series of operations ranging from the sampling into the treating receptacle, pretreatment, analysis and discharge of a fluid sample to the preparation of the next analysis are repeated automatically in sequence so that the time-dependent variation of the composition is traced in order, thus permitting the presence of the composition variation or the course of the composition variation to be confirmed or the composition variation to be controlled, automatically (also see column 4, lines 13-39, column 7, .  
In the patent Hach teaches a system and method for quantitative analysis of a solution to determine the concentration of a chemical species in the solution.  The system includes a reaction vessel; a source of at least one liquid reagent for reacting with the chemical species being tested for; a conduit leading from the reagent source to the reaction vessel; pneumatic pressure for forcing the reagent through the conduit; controls for controlling the amount of reagent added to the reaction vessel; and a detection device for detecting reaction between the reagent and the chemical species.  Column 1, line 47 to column 2, line 15 teaches that a known method, titration, utilizes the incremental addition of reagent to a reaction vessel containing the chemical species in a manner such that the chemical species is consumed and a sudden property change is observed due to the complete absence of the free chemical species.  The property which changes to signify the endpoint may be color (colorimetric titration), pH, voltage (potentiometric titration), conductivity (amperometric titration), etc.  Reagent addition was either done manually or more recently by devices which automatically inject reagent with a syringe into a reaction vessel in which the solution to be tested is contained.  A syringe requires seals that can develop leaks with passage of time and with continued use for a variety of reasons.  Column 2, lines 22-60 teach that the system includes a) a reaction vessel; b) addition means for adding the test solution to the reaction vessel; c) a source of liquid reagent which is adapted to react with the particular chemical species in the solution; d) conduit means communicating between the reagent and the reaction vessel; e) pneumatic pressure means adapted to force the reagent through the conduit means to the reaction vessel; f) control means adapted to control the amount of reagent added to the reaction vessel; and g) detection means adapted to detect the reaction between the reagent and the chemical species in the reaction vessel.  The system does not require or involve the use of pistons and syringes, nor does it require the use of stepper motors.  Also, the source of liquid 
In the patent publication Wei teaches a system and method for measuring and controlling the concentration of a chemical agent in a solution has a reaction cell for receiving a sample, a titrant dropper for releasing one or more drops of titrant into the sample, a first photosensor for sensing disruptions of light for every drop of titrant released, and a controller that communicates with the photosensor and computes the concentration of the chemical agent based on the number of disruptions of light at the photosensor.  Paragraph [0002] teaches that chemical agents are used as detergents, disinfectants, food additives, medicinal agents, etc.  Use of these agents is often tied to the concentration of the chemical agent in a solution, i.e., the required concentration of the agent needed to accomplish the target use.  It is therefore important to both measure and control the concentration of an agent in a solution during its use.  For example, biocides are used to disinfect surfaces in the food and beverage industry, i.e., used in the cleaning and disinfecting of food surfaces, such as fruits and vegetables, food contact surfaces, such as counter tops and dishware, and in the cleaning and disinfecting of the inside surfaces of polyethylene terephthalate (PET) bottles.  It is critical that a biocide be delivered to the target at a proper use concentration.  Delivery of an insufficient amount of biocide may result in the target being tainted with possible hazardous levels of microbes and/or may result in the user violating certain predetermined regulatory requirements, causing the user to be fined or suspended by the relevant regulatory agency.  Alternatively, delivery of an excessive amount of a biocide to a target may have a toxic effect on the field worker and/or consumer of the treated product, i.e., from fumes, skin contact or consumption.  Further, excessive levels of biocide add unnecessary cost to the disinfection process, i.e., the biocide costs money, and a higher than necessary concentration of biocide may result in increased corrosion to delivery equipment thereby reducing the equipment's life expediency and potentially increasing maintenance costs.  Therefore, it is of great importance to accurately monitor and determine the concentration of a chemical agent being delivered to a target over the time period of its target use, and to have the ability to modify the agent's concentration during that same time period.  Figure 1 illustrates a system (106) for controlling the concentration of a chemical agent in a sample source (112).  The system includes a sample pump (108) to transfer fluid from the sample source, a controller (110) to control the operation of 3COOOH, peracetic acid) from a sample source is reacted with I- to form an unknown amount of I3-, which is further reacted with starch to form a dark blue I3-/starch complex.  This portion of the reaction takes place when the reagents are added to the reaction cell.  As discussed more fully below, a known amount of titrant (2S2O32-, thiosulfate, reducing agent) is then added to the reaction cell where it reacts with the colored I3-/starch complex to dissociate the I3-/starch complex to a colorless 3I- and starch mixture.  Paragraph [0028] teaches that the reagents include an acid to modify the reaction pH to between 1 and 4, and an indicator (3I- and starch) to sharply define the endpoint.  Acids for use with the reaction include, but are not limited to, phosphoric acid, hydrochloric acid, sulfuric acid, etc.  One preferable combination of reagents for detecting peracids is to have a sample that contains 53% phosphoric acid, 10% potassium iodide and 2% starch solution.  Paragraph [0031] explains what happens as the sodium thiosulfate (Na2S2O3) titrant is added.  
In the patent publication DeGreeve teaches an apparatus for chemical analysis of a sample Paragraph [0029] teaches that in one embodiment, the apparatus is a titration apparatus for the analysis of a sample such as drilling mud or drilling mud filtrate.  Paragraph [0031] teaches that the figures show an apparatus used as a titration apparatus for the analysis of drilling mud.  It will, however, be understood that the apparatus may be used for the chemical analysis of 

In the patent Martucci teaches an automatic compounding device in which fluid flows from multiple source containers through individual fluid supply conduits into a measuring chamber having a single fluid outlet conduit in fluid communication with a single receiving container.  The measuring chamber comprises a load cell that weighs minute quantities of fluids as they are added to the measuring chamber (se column 1, lines 45-61).  Column 2, lines 41-49 teach that advantages include eliminating or reducing environmental vibration influences on a signal output from mass/weight measurement apparatus, a compounding system that more 
In the patent publication Mehus teaches method and apparatus for mass-based dispensing.  Paragraph [0035] teaches that the dispenser (10) is shown mounted to a mounting panel (11) or other suitable mounting structure, which is suitable for mounting on a wall or other support surface (not shown).  The support surface is typically a wall of a room, or a surface that is sturdy enough to support the dispenser.  However, it is understood that the dispenser may be mounted in various ways, well known in the art.  Paragraph [0037] teaches that a support bracket (21) is operatively connected to the mounting panel by suitable fastening means such as screws.  The support bracket is in a generally T-shape form and has three holes (21a) formed in its base (21b).  Figure 4 shows three holes (11e) formed in the mounting panel for attachment using appropriate fasteners.  A support section (21c) extends from the base and provides for a support surface on which the load cell (or strain gauge 22) is positioned.  Figure 10 is an enlarged perspective view of the support bracket and load cell.  The support section has a top surface which is at two different heights.  A first section (21d) is a generally planar surface which supports the load cell. This is the first end of the beam that forms the load cell and is attached to the wall through the support.  A second section (21e) is a planar surface that is generally lower than the first section and therefore is spaced from the load cell.  The distance between the second section and the load cell is an appropriate distance, such as 150 percent of the maximum deflection of the load cell which allows the load cell to deflect downward.  Paragraph [0039] teaches that the weight of a capsule 20 used for determining the weight a product (20a) dispensed therein must be supported by the load cell.  For this a mounting bracket assembly (40) and a product holder (50) are fastened to the load cell at a second end to receive the force exerted by the capsule and product.  Paragraphs [0041]-[0043] teach that the device/invention has applicability in many areas.  The following is a list of at least some of the areas in which the invention may be used: pest 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use any of the optical measurement structures taught by Bochinski, DeGreeve, Hach or Wei in the colorimeter/absorptiometric structure of Onofusa because they are known optical structures for measuring an optical signal in a titration system as taught by DeGreeve, Hach or Wei, can be used in place of other detectors/sensors described by Onofusa as taught by Bochinski and because Onofusa clearly teaches that such optical systems may be part of the titration system that they are describing.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the pneumatic pressure system taught by Hach with its source of gas pressure and pinch valves or the compressed air system of Bochinski to move sample and reagents into the Onofusa system because of the recognized problem of fluid leakage with other pumping systems using syringes as taught by Hach, its versatility and efficiency in delivering precisely controlled amounts of desired reagents .  
Claims 14-18, 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Onofusa (as described above) in view of Bochinski (as described above), DeGreeve (as described above), Hach (as described above), Wei (as described above), Buschmann (US 2017/0158537) and Martucci (as described above) or Mehus (as described above).  Onofusa does not show a spectroscopy unit and does not teach using gas to move fluids in the device, using pinch valves, using gas to mix/agitate the sample or a load cell to measure the weight of the chemicals being added to the reaction vessel or that the device is connected to a clean-in-place system.  
In the patent publication Buschmann teaches methods of microbial control using a peracetate oxidant solution including peracetate anions and a peracid capable of providing bleaching, sanitizing and/or disinfection of contaminated water and surfaces.  The peracetate oxidant solution may also provide enhanced separation of microbes from contaminated water.  Paragraph [0011] teaches that microbial control is generally achieved using chemical biocides.  The paragraph lists several biocides including oxidizing biocides such as chlorine gas, chlorine bleach, iodine, hypobromous acid, chlorine dioxide, chloramines, bromamines, fluorine, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use any of the optical measurement structures taught by Bochinski, DeGreeve, Hach or Wei in the colorimeter/absorptiometric structure of Onofusa because they are known optical structures for measuring an optical signal in a titration system as taught by DeGreeve, Hach or Wei, can be used in place of other detectors/sensors described by Onofusa as taught by Bochinski and because Onofusa clearly teaches that such optical systems may be part of the titration system that they are describing.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the pneumatic pressure system taught by Hach with its source of gas pressure and pinch valves or the compressed air system of Bochinski to move sample and reagents into the Onofusa system because of the recognized problem of fluid leakage with other pumping systems using syringes as taught by .  
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.  In response to the amendments, a new rejection under 35 U.S.C. 112(a) has been applied against the claims and the rejection under 35 U.S.C. 103 has been modified to correspond to the changes made to claims 1 and 14 in the amendment.  The arguments are moot with respect to the new rejection.  
With respect to the obviousness rejections, two secondary references have been added to the reference combinations previously used to reject claims 1 and 14 to show that the added language is obvious.  These references show that the particular structure of load cells would have included the newly required beam with its first and second ends functioning as required.  These references also show the ability of load cells to provide accurate amounts of chemicals to create mixtures for various purposes in a variety of applications including cleaning applications.  With respect to claim 1 and the claims which depend therefrom, examiner agrees that Onofusa, Bochinski, DeGreeve, Hach and Wei do not teach or fairly suggest the load cell with its required includes a reaction vessel, a spectroscopy unit and a sensor.  Thus that part of the argument directed toward Onofusa is not commensurate in scope with the instant disclosure or what applicant is able to claim.  With respect to the titration device being enclosed within a housing, the newly cited Hassell patent publication (US 2018/0031524, see at least figure 3 with its associated discussion) shows that such housing structure including the titration apparatus and a scale within the housing was known/in use prior to applicant’s earliest filing date.  Thus there are references of record showing that what applicant has described in the instant application relative to a housing is known and/or would have been obvious to those of skill in the art.  
With respect to the sensor, Onofusa clearly teaches the presence of a precision weighing device.  Martucci and Mehus teach that load cells are useable for accurate measurement of chemicals in a variety of fields and teach load cells with the now required beam structure.  Thus their use in a titration system such as taught by Onofusa would have been considered obvious by one of ordinary skill in the titration art.  Thus, those arguments are also not persuasive.  With respect to the individual references, what each reference does not teach is not an issue as long as what they do teach shows the obviousness of a particular portion of the claim that is not taught by the primary reference.  Thus the arguments directed toward what the secondary references do not teach are not persuasive as long as the combination of references teach what is being claimed or in the instant case what applicant is reasonably capable of claiming based on the instant disclosure.   With respect to claim 14, a similar response to a similar argument is appropriate.  For these reasons the arguments directed toward the obviousness rejection are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to load cells and titration apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797